MEMORANDUM *
The evidence that Officer Terwilliger’s microphone was both attached to his uniform by a cord and stuck inside Vernie Reed’s vehicle as the vehicle started to move forward is not contested. Therefore, there is no genuine dispute of material fact as to whether Officer Terwilliger’s use of force was reasonable under the circumstances, and the district court properly granted summary judgment in favor of Officer Terwilliger. Jackson v. City of Bremerton, 268 F.3d 646, 653 (9th Cir. 2001).
As there was no constitutional violation, the City of Tacoma cannot be held liable under Monell v. Department of Social Services of the City of New York, 436 U.S. 658, 690-95, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Therefore, the City of Tacoma was also entitled to summary judgment. Scott v. Henrich, 39 F.3d 912, 916 (9th Cir. 1994).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.